Citation Nr: 9913997	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  98-06 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a liver disorder, 
to include as a result of Agent Orange exposure.

3.  Entitlement to service connection for a disorder of the 
feet, characterized by  fungal infection.

4.  Entitlement to service connection for visual impairment.

5.  Entitlement to service connection for urinary tract 
infection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The veteran had active service from January 1969 to August 
1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

The Board notes that, in an August 1997 statement, the 
veteran requested consideration of a claim for service 
connection for a right elbow injury.  That claim has not been 
adjudicated and is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  There is no medical diagnosis of PTSD.

2.  There is no competent medical evidence of a nexus between 
any current disorder of the liver and any incident or 
manifestation during active service.  

3.  There is no competent medical evidence of a nexus between 
a current disorder of the feet, characterized by fungal 
infection, and any incident or manifestation during active 
service.

4.  There is no competent medical evidence of a nexus between 
any current disability of the eyes for which service 
connection might be granted and the veteran's period of 
active service.

5.  There is no competent medical evidence of a nexus between 
a claimed history of urinary tract infections and the 
veteran's period of active service.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for PTSD is not well grounded.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.304(f) (1998).

2.  The veteran's claim of entitlement to service connection 
for a liver disorder, to include as a result of Agent Orange 
exposure, is not well grounded.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. § 3.309(e) (1998).

3.  The veteran's claim of entitlement to service connection 
for a disorder of the feet, characterized by fungal 
infection, is not well grounded.  38 U.S.C.A. §§ 1110, 5107.  

4.  The veteran's claim of entitlement to service connection 
for visual impairment is not well grounded.  38 U.S.C.A. §§ 
1110, 5107 (West 1991); 38 C.F.R. § 3.303(c) (1998).

5.  The veteran's claim of entitlement to service connection 
for urinary tract infection is not well grounded.  
38 U.S.C.A. §§ 1110, 5107. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Applicable Law.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (1998). 

Furthermore, if a condition noted during service is not shown 
to be chronic, then a showing of continuity of symptomatology 
after service generally is required for service connection.  
See 38 C.F.R. § 3.303(b) (1998).  The chronicity provision of 
38 C.F.R. § 3.303(b) is applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service or during an applicable presumption period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

The threshold question that must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for his claims for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Third, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability. See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).


II.  PTSD.

Service connection for PTSD requires a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  See 38 C.F.R. § 3.304(f) (1998).  

The veteran's service medical records are negative for any 
complaints of or treatment for any psychiatric symptomatology 
or disorders.  

At a November 1997 VA psychiatric examination, the diagnoses 
were, on Axis I, episodic alcohol abuse, and, on Axis II, 
personality disorder not otherwise specified with schizoid 
and obsessive-compulsive traits.  The examiner found that the 
veteran did not meet the criteria for a diagnosis of PTSD.  
No other mental health professional has diagnosed PTSD.  
There is thus no medical evidence showing that the veteran 
currently suffers from PTSD. Therefore, as the veteran has 
failed to satisfy one of the essential elements necessary to 
well ground his claim, which is competent medical evidence of 
a current disability, the claim for service connection must 
be denied on that basis.  A well grounded claim must be 
supported by evidence, not merely allegations.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

III.  Liver Disorder, Including as Due to Agent Orange 
Exposure.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at 38 C.F.R. § 3.309(e) shall be 
presumed to have been exposed to a herbicide agent, unless 
affirmative evidence establishes that the veteran was not 
exposed to any such agent during service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  Thus, service connection may be granted 
for residuals of exposure to Agent Orange by showing two 
elements: first, that the veteran served in the Republic of 
Vietnam during the Vietnam War era, 38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6); and, second, that he has been 
diagnosed with one of the specific diseases listed in 
38 C.F.R. § 3.309(e), which have been scientifically 
recognized as associated with herbicide exposure.  Liver 
disease is not one of the diseases listed at 38 C.F.R. 
§ 3.309e).

A veteran may also establish service connection for residuals 
of exposure to Agent Orange by showing that a current 
disorder is, in fact, causally linked to such exposure.  
Combee v. Brown, 34 F.3d 1039, 1044 (Fed.Cir. 1994), citing 
38 C.F.R. § 3.303.  In Combee, the United States Court of 
Appeals for the Federal Circuit held that, when a veteran is 
found not to be entitled to a regulatory presumption of 
service connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection may be established on a direct basis.  That is, 
the evidence must be evaluated to determine whether there is 
at least evidentiary equipoise on the question of whether any 
currently diagnosed disability is related to an illness or 
injury present while the veteran was on active duty.  Combee, 
at 1044; 38 U.S.C.A. §§ 1113(b), 1116.

In the instant case, the veteran's service medical records 
are negative for any complaints of or treatment for any liver 
disorder.  

The veteran submitted a laboratory report from the Floyd 
Memorial Hospital dated in July 1993, which stated that a 
serum specimen was icteric.  

In October 1997, the veteran stated that laboratory studies 
in postservice years had shown elevated bilirubin, and he had 
been rejected for a job because of "liver problems".  At an 
October 1997 VA examination, diagnoses included elevated 
liver enzymes. 

After a review of the evidence of record, the Board finds 
that years after service the veteran had abnormal laboratory 
studies of liver function.  However, there is no evidence of 
a confirmed diagnosis of liver disease.  In any event, liver 
disease is not listed at 38 C.F.R. § 3.309(e), and therefore 
the veteran, who served in the Republic of Vietnam from June 
1969 to August 1970, does not have one of the diseases which 
the Secretary of Veterans Affairs, under the Authority of the 
Agent Orange Act of 1991, determined are associated with 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era.  See 61 Fed. Reg. 57587 (1996); 38 C.F.R. 
§§ 3.307(d), 3.309(e). The veteran's claim for service 
connection for a liver disorder as a result of Agent Orange 
exposure is thus not well grounded and will be denied on that 
basis.  38 U.S.C.A. § 5107(a). 

Reviewing the veteran's claim on a direct basis, as required 
by Combee, the Board finds that the veteran has not submitted 
any medical evidence showing that he currently suffers from a 
liver disorder related to his period of service.  
Specifically, the veteran has failed to satisfy an essential 
element necessary to well ground his claim, which is 
submission of medical evidence of a nexus between a current 
disability and his period of active service. In the absence 
of competent medical evidence to support the claim of service 
connection for a liver disorder, the Board concludes that the 
veteran has not presented evidence sufficient to justify a 
belief by a fair and impartial individual that his claim is 
well grounded, and the claim must be denied on that basis.  
38 U.S.C.A. § 5107(a).  

The claim for service connection for a liver disorder is also 
not well grounded under 38 C.F.R. § 3.303(b) and Savage, 
because chronic liver disease in service and since service 
has not been found, and there is no competent medical 
evidence of a nexus between any current liver disease and a 
condition observed in service which was manifested by 
continuous postservice symptomatology. 

IV.  Disorder of the Feet Characterized by Fungal Infection.

The veteran's service medical records are negative for any 
complaints of or treatment for any disorder of the feet.  

At an October 1997 VA examination, the veteran gave a history 
of athlete's foot since 1969.  On examination, there was 
white, scaly fungus over both feet and between the toes.  
Diagnoses included athlete's foot.  The examiner did not make 
a finding as to the etiology or time of onset of current 
bilateral athlete's foot.
 
There is no competent medical evidence of a nexus between the 
veteran's current foot disorder and his period of active 
service. In the absence of competent medical evidence to 
support the claim of service connection for a disorder of the 
feet, characterized by a fungal infection, the Board 
concludes that the veteran has not presented evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded, and the claim 
will be denied on that basis.  38 U.S.C.A. § 5107(a).

The claim for service connection for a foot disorder is also 
not well grounded under 38 C.F.R. § 3.303(b) and Savage, 
because a chronic foot disorder in service and since service 
has not been shown by competent evidence, and there is no 
competent medical evidence of a nexus between any current 
foot disorder and a condition observed in service which was 
manifested by continuous postservice symptomatology. 
  
V.  Visual Impairment.

The veteran's service medical records include a September 
1968 examination, which found uncorrected visual acuity of 
20/400, bilaterally, and corrected visual acuity of 20/20,  
bilaterally.  At an examination for service separation, 
uncorrected visual acuity was 20/400, bilaterally, and 
corrected visual acuity was 20/20, bilaterally.  The service 
medical records are negative for eye disease.  Refractive 
error of the eye is not a disease or injury within the 
meaning of applicable legislation concerning service 
connection.  38 C.F.R. § 3.303(c). 

At a December 1997 VA examination, diagnoses included myopic 
eye with myotic changes from the eye examination, 
bilaterally. Cobblestone degeneration of the periphery of 
both eyes was also found, and glaucoma was suspected.  The 
examiner did not make a finding as to the etiology of current 
eye disorders.

There is no competent medical evidence of a nexus between a 
current eye disorder for which service connection might be 
granted (not to include refractive error of the eye) and the 
veteran's period of active service. In the absence of 
competent medical evidence to support the claim of service 
connection for visual impairment, the Board concludes that 
the veteran has not presented evidence sufficient to justify 
a belief by a fair and impartial individual that his claim is 
well grounded, and the claim will be denied on that basis.  
38 U.S.C.A. § 5107(a). 

VI.  Urinary Tract Infection.

The veteran's service medical records contain November 1969 
medical notations indicating he was treated for gonorrhea the 
prior month. He complained of a burning sensation on 
urination, but with no evidence of discharge.  An examination 
for service separation was negative for any abnormalities of 
the genitourinary system.

At an October 1997 VA examination, the veteran gave a history 
of urinary tract infection while in the service, which was 
treated with antibiotics and cleared in a two-month period.  
He complained of urinary infrequency and dribbling in recent 
years, but denied having had recurrent urinary tract 
infections. The diagnosis was history of urinary tract 
infection, asymptomatic at time of examination.

The veteran has not submitted any medical evidence showing 
that he currently suffers from a urinary tract infection. 
Therefore, he has failed to satisfy an essential element 
necessary to well ground his claim, which is medical evidence 
of a current disability.  In the absence of competent medical 
evidence to support the claim of service connection for 
urinary tract infection, the Board concludes that the veteran 
has not presented evidence sufficient to justify a belief by 
a fair and impartial individual that his claim is well 
grounded, and the claim will be denied on that basis.  
38 U.S.C.A. § 5107(a).

The claim for service connection for urinary tract infection 
is also not well grounded under 38 C.F.R. § 3.303(b) and 
Savage, because chronic urinary tract infection in service 
and since service has not been shown by competent evidence, 
and there is no competent medical evidence of a nexus between 
any current urinary tract infection and a condition observed 
in service which was manifested by continuous postservice 
symptomatology. 
  

VII.  Conclusion.

The Board has taken into consideration the various written 
statements submitted by the veteran.  While the Board does 
not question the sincerity of those statements, the Board 
notes that the veteran, as a lay person, is not qualified to 
offer a medical opinion on questions of medical diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992); see also Heuer v. Brown, 7 Vet. App. 379, 
384 (1995) (citing Grottveit, supra, in which the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) held that a veteran does not meet the burden of 
presenting evidence of a well grounded claim where the 
determinative issue involves medical causation and the 
veteran presents only lay testimony by persons not competent 
to offer such medical opinions).

As the veteran has failed to meet his initial burden of 
submitting evidence which would well ground his claims, VA is 
under no duty to assist him in developing the facts pertinent 
to the claim. There is nothing in the text of 38 U.S.C.A. 
§ 5107 to suggest that VA has a duty to assist the claimant 
until he or she meets his or her burden of establishing a 
"well grounded" claim. Epps.  

The Board notes that, in his August 1997 application for 
compensation or pension, the veteran listed Dr. Lee R. Bowman 
and Dr. Margaret Johnson as having treated him in the 1990s 
for liver disease.  In September 1997, the RO provided the 
veteran with copies of VA Form 21-4142, Authorization for 
Release of Information, which the veteran did not return.  In 
an October 1997 statement in support of claim, the veteran 
said that a Dr. Zimmerman found his liver to be abnormal soon 
after his separation from service, and that at an unspecified 
time he had been seen at the Jon/Kenyon Eye Center.  The 
veteran stated that records of his treatment by Dr. Zimmerman 
had been destroyed.  He did not submit any treatment records 
from the Jon/Kenyon Eye Center.  The Board notifies the 
veteran that he may submit records of private medical 
treatment to the RO in an attempt to present well grounded 
service connection claims.  See 38 U.S.C.A. § 5103 (West 
1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present well grounded 
claims, and the reasons why his claims have failed at this 
time.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995). 


ORDER

Service connection for post-traumatic stress disorder is 
denied. 

Service connection for a liver disorder, to include as a 
result of Agent Orange exposure, is denied. 

Service connection for a disorder of the feet, characterized 
by fungal infection, is denied. 

Service connection for visual impairment is denied. 

Service connection for urinary tract infection is denied. 



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

